Citation Nr: 0841709	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO. 07-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a viral syndrome. 

2. Entitlement to service connection for a right hip 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a viral syndrome and denied service connection 
for a right hip disorder. 

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDINGS OF FACT

1. A petition to reopen the claim for service connection for 
a viral syndrome was denied by rating decision of 
January 1993. The veteran was notified of that decision and 
of his appellate rights in a letter of that same month. He 
did not file a timely appeal.

2. Evidence received since the January 1993 decision raises a 
reasonable possibility of substantiating the claim for 
service connection for a viral syndrome.

3. There is no competent medical evidence showing that the 
veteran has a chronic viral syndrome as a result of service 
or an incident thereof.

4. There is no competent medical evidence showing that the 
veteran has a right hip disorder as a result of service or an 
injury sustained therein. 


CONCLUSIONS OF LAW

1. The January 1993 rating decision which denied service 
connection for a viral syndrome, is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2008).

2. Evidence submitted subsequent to the January 1993 rating 
decision denying service connection for a viral syndrome, is 
new and material, and the claim is reopened. 38 U.S.C.A. §§ 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2008).

3. A chronic viral syndrome was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008). 

4. A right hip disorder was not incurred in or aggravated by 
active service, nor may arthritis of the right hip be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). 

With respect to the claim of whether new and material 
evidence has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim. 

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought. The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

A VCAA notification letter was provided to the veteran in 
November 2006 to comply with the holding in Kent. The RO 
informed the veteran that the underlying denial determined 
that no residuals of a viral syndrome were shown on VA 
examination after service. For the veteran's claim for 
service connection for a right hip disorder, a VCAA 
notification letter was provided to the veteran in 
October 2006.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran did not receive notice consistent with Dingess. 
However, since the preponderance of the evidence is against 
the claims for service connection, any appropriate disability 
rating and effective date to be assigned as to these claims 
is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA outpatient 
treatment evidence, and private treatment reports. The 
veteran was also given the opportunity to submit any 
additional records that he may have. There are no known 
additional records or information to obtain. 

The veteran testified at a Travel Board hearing in 
August 2008. The Board therefore finds that the record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.


Service Connection for Viral Syndrome

Reopening of the Claim

A prior unappealed decision of the RO is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2008). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 
(2008). 

The regulations define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). 
The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, irrespective of 
the RO's determination. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for a viral syndrome was denied because a 
January 1993 VA examination rendered after service did not 
show chronic residuals of a viral syndrome. The veteran was 
sent notice of the denial of service connection for a viral 
syndrome in a letter of the same month; however, he did not 
timely appeal this decision. 

Evidence submitted since the January 1993 denial of service 
connection includes private treatment records from the 
Westroads Medical Group, VA outpatient treatment records, 
leave statements, and testimony before the undersigned VLJ in 
August 2008. 

The VA outpatient treatment records show unrelated medical 
records relevant to treatment for a chronic viral syndrome. 
Leave statements presented by the veteran show numerous days 
of sick leave taken. However, the leave statements do not 
reflect the specific basis for the absences. 

The veteran also presented private treatment records from the 
Westroads Medical Group. Several of those medical treatment 
records show that the veteran was treated for possible viral 
syndrome, viral syndrome, or upper respiratory infection, 
beginning in 2003. These records show that the veteran has 
been treated for various symptoms of a viral infection since 
active service. The veteran also testified at a Travel Board 
hearing in August 2008 that he has been treated for a viral 
syndrome since service 

The claim of service connection for a viral syndrome was 
denied in January 1993 because the record showed no residuals 
of in-service treatment. The law provides that evidence 
proffered by the veteran to reopen his claim is presumed 
credible for the limited purpose of ascertaining its 
materiality. Because the newly submitted evidence of 
treatment records indicate various symptoms of a viral 
syndrome, the claim will be reopened and to this extent only 
the appeal is allowed. Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).


Merits of the Claim

Having reopened the claim does not end the Board's inquiry. 
Justus, supra., see also  Peters v. Brown, 6 Vet. App. 540, 
542 (1994). The Board must then undertake an examination of 
the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event. Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998). 

The service medical records indicate treatment for viral 
syndrome symptoms in September 1988 and January 1990. In 
January 1993, the veteran underwent a VA general medical 
examination, which found no symptoms of a viral syndrome. 
Although the veteran was noted to have sinusitis, service 
connection was granted for the disorder, effective September 
1993. 

There is no competent medical evidence that indicates that 
any other symptoms of viral syndrome disorder diagnosed after 
service are related to any incident of active military 
service. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
There is also no continuity of symptoms shown

From January 2003 to April 2006, private medical records from 
Westroads Medical Group showed the veteran had been treated 
on a periodic occasion for viral syndrome. None of the 
findings associated the 2003 to 2006 treatment for viral 
syndrome to his active duty service. 

The veteran testified at his August 2008 Travel Board hearing 
that he was not hospitalized in service for a viral syndrome, 
that he had been treated for the condition since service 
discharge, and that no doctor had ever attributed his viral 
syndrome to his active duty service or a disease incurred 
during his active duty service. 

Although the veteran maintains that that he had a viral 
syndrome in service and that it continued after service, as 
shown by his diagnosis on several occasions of viral syndrome 
after service, he is not competent to render such an opinion. 
It is well-established that laypersons, such as the veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Moreover, no medical records show that this condition was 
demonstrated prior to 2003, at least 11 years after service. 
To the extent that such evidence of a current disorder exists 
and is of record, evidence of a current disorder without 
linkage to military service is not dispositive of the 
question of service connection. Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992)(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service). 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Therefore, service connection for a viral syndrome is not 
warranted and the claim is denied. 


Right hip disorder

The veteran contends that service connection is warranted for 
a right hip disability, and that the disorder was incurred 
when he struck his right hip in a fall during a mock 
parachute jump in service. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that service connection is not 
warranted for a right hip disorder as a result of his 
military service, and the claim will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service. 38 U.S.C.A. § 1110 38 C.F.R. § 3.303. That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury. 
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). Service connection for 
arthritis of the right hip may be presumed if it is shown to 
a degree of 10 percent disabling within the first post 
service year. 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service medical evidence show no findings, treatment, or 
diagnoses of a right hip disorder during active service. 
There is also no evidence of arthritis of the right hip 
within one year of service discharge. 

Medical evidence thereafter shows the first evidence of a 
right hip disorder was when the veteran fell on his right hip 
in 2004 while performing martial arts training. He received 
physical therapy, injections to the hip, and treatment from 
an orthopedist. Osteoarthritis was diagnosed and he 
ultimately underwent a total hip arthroplasty on the right 
and Birmingham hip resurfacing. 

In January 2007, a statement was received from a friend of 
the veteran in support of his claim. She related that she 
knew the veteran during his time in the service (1980-1992) 
and came to notice that he complained of right hip problems 
at that time. She stated that the veteran would not go 
horseback riding with her family because of his hip 
complaints and he complained of his right hip giving out 
while jogging. She also stated that his hip complaints 
worsened over the years, and that she knows that the veteran 
presently used a cane for a pronounced limp due to his hip. 

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned. He testified that while in 
service, he participated in a survival training exercise 
which included mock parachute jumping. At that time, he 
stated that he injured his right hip, including mild 
bruising, but continued with his training. A few days later, 
while jogging, he first noticed right hip problems. He 
further testified that he did not go to the doctor because he 
did not want to stop his training. 

The veteran argued that contrary to record evidence which 
indicates that he injured his right hip as a result of a fall 
during martial arts training many years after service, he 
instead injured his left hip. He argued that he then 
consulted a physician for left-sided hip pain, and that it 
was the in-service fall which caused his right hip disorder. 
He further testified that no doctor had indicated that his 
claimed injury in service was the cause of his present right 
hip disorder. 

As an initial matter, the Board assigns no credibility to the 
veteran's account of having sustained a left-sided injury as 
a result of his martial arts training. The overwhelming 
medical evidence instead indicates that the veteran sustained 
a right-sided hip injury. Because these records were 
generated with a view towards ascertaining the veteran's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

In September 2008, a medical statement was received from the 
veteran's orthopedic surgeon, C.K.B., MD. Dr. C.K.B. 
indicated that x-rays of the veteran's hip showed a shallow 
socket or acetabulum. He stated that this developmental issue 
often led to osteoarthritis. He also indicated that it was 
unlikely that the injury to the right side of the hip claimed 
by the veteran in the early 1980s was a significant 
contributing factor to the development of his arthritis of 
the right hip. 

A thorough review of the evidence of record shows that there 
is no medical evidence of a right hip disorder documented 
prior to 2004 when the veteran injured himself while 
participating in martial arts training. 

The Board has considered a statement from an acquaintance of 
the veteran, who indicated that the veteran had right hip 
complaints at that time. The Board places no credibility in 
this account. Again, the medical evidence indicates the 
incurrence of a right-sided hip injury during martial arts 
training, many years after service. 

The appeal is therefore denied. 


ORDER

New and material evidence to reopen a claim of service 
connection for a viral syndrome has been submitted, and to 
this extent only, the claim is granted.

Service connection for a viral syndrome is denied. 

Service connection for a right hip disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


